Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Incorporation By Reference
This application incorporates by reference Application Nos. 62/779,689, 62/783,752, 62/796,830, 62/797,585, 62/810,015, 62/814,412, 62/817,120, 62/841,449, 16/426,050, 16/426,057, 16/426,060, 16/426,063, 16/426,066, 29/692,992, 29/692,993, 29/692,994, 29/692,996, 29/692,997, 16/598,282, 29/709, 918, 62/952,839, 62/956,882, 62/985,997, 16/829,346, 63/015,898, 63/022,757, and 63/023,442. All the material from the Applications that is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the Applications that is not present in this application forms no part of the claimed design.

Restriction/Election
This application contains the following embodiments:
Embodiment 1 - Figs. 1-6 are directed to a carrier having a rectilinear top flap.
Embodiment 2 - Figs. 7-12 are directed to a carrier having a curvilinear top flap.

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  The appearance of the carrier in Embodiment 1 and the appearance of the carrier in Embodiment 2 are very different, and therefore are patentably distinct designs.

The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 

Conclusion	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Teddy Falloway whose telephone number is (571)270-0207.  The Examiner can normally be reached Monday to Friday, 9:00 am - 3:00 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).
/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921